Title: To James Madison from James Simpson, 12 August 1802 (Abstract)
From: Simpson, James
To: Madison, James


12 August 1802, Tangier. No. 48. “Original of No 47 [3 Aug. 1802] was forwarded by way of Lisbon, duplicate and triplicate under cover of Mr Gavino at Gibraltar; each accompanied by a copy of the Letter I wrote the Emperour from Tetuan. I have now the honour of encloseing with this, translation of the answer I received last night, to that Letter; by which I am concerned to find new ground taken, likely to be productive of some trouble with His Imperial Majesty.” Declares that “the pretention of frequent Embassys is totally founded in error, for no such arrangement as is pretended, was … moved or hinted at, since the period alluded to, namely 1795.” His every transaction at that time with former minister Sidi Mohamet ben Ottman is described in his dispatches to the State Department. His only letter to the minister on the subject declared “in the most positive terms” that the U.S. “would not consent to give this Country any thing whatever at stated periods.” Observes that the emperor does not ask for an immediate decision but leaves room for negotiation. Will write immediately to the minister that “no such engagement as he alledges, was at any time made on the part of the United States.” Commodore Morris wrote him that “very urgent Service required his passing up the Mediterranean,” leaving only one frigate at Gibraltar. In consequence, has decided “to close with the Emperours wish of my remaining in this Country, as thereby we are to consider Peace restored.” Hopes to receive the president’s approbation for this step. “This day I have addressed twenty two Circulars to the Consuls in Europe, advising them that Peace is again restored with the Emperour.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1). RC 3 pp.; marked “duplicate”; docketed by Brent as received 16 Oct. Extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:231. Jefferson communicated an extract of the RC and the enclosure to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:468). For enclosure, see n. 1.



   
   Simpson enclosed a translation, dated 12 Aug. 1802, of a 6 Aug. letter to him from Moroccan minister Sidi Mohammed ben Absalom Selawy (3 pp.), stating that the emperor “still adheres to what you stipulated” with Sidi Mohamet ben Ottman, “which is, that your Nation shall send each year one of your people … with your Present; but if it be difficult for you to come every year … you will come once in every two Years.” Selawy asserted that it was on this basis the convention and treaty with the U.S. had been signed, and “if you abide by this agreement and fulfill it, you will be as you were,… and if you do not fulfill it, youll see how you will have to settle your matters. What has happen’d to you now, has been occasioned by your own tardyness and neglect in this particular, but Our Master (whom God preserve) now forgives all that, and do you on your part as Justice directs, and God will assist you” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:226–27).



   
   A full transcription of this document has been added to the digital edition.

